           Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 1 of 15




1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3
                                                  ***
4
      GUSTAVO ALVIZAR,                                 Case No. 3:18-cv-00425-HDM-CLB
5
            Petitioner,
6
            v.                                         ORDER
7
      STATE OF NEVADA, et al.,
8
            Respondents.
9

10

11   I.     Introduction
12          This action is a pro se petition for writ of habeas corpus by Nevada prisoner
13   Gustavo Alvizar. The action is before the Court for adjudication of the merits of Alvizar’s
14   claims. The Court will deny Alvizar’s petition, will deny him a certificate of appealability,
15   and will direct the Clerk of the Court to enter judgment accordingly.
16   II.    Background
17          On May 22, 2013, a grand jury in Nevada’s Second Judicial District Court,
18   Washoe County, issued an indictment charging Alvizar with open murder with the use of
19   a firearm and attempted murder with the use of a firearm. See Indictment, Exh. 3 (ECF
20   No. 11-3). On November 1, 2013, Alvizar entered a plea agreement with the State and
21   pled guilty to one count of second-degree murder. See Guilty Plea Memorandum, Exh.
22   19 (ECF No. 11-19); Transcript of Proceedings, November 1, 2013, Exh. 21 (ECF No.
23   11-21). On January 14, 2014, Alvizar was sentenced to life in prison with the possibility
24   of parole after ten years. See Transcript of Sentencing, Exh. 28 (ECF No. 11-28). The
25   judgment of conviction was entered the same day. See Judgment of Conviction, Exh. 27
26   (ECF No. 11-27).
27

28
                                                   1
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 2 of 15




1           Alvizar filed a notice of appeal on April 8, 2014. See Notice of Appeal, Exh. 29

2    (ECF No. 11-29). On July 23, 2014, the Nevada Supreme Court dismissed the appeal

3    as untimely. See Order Dismissing Appeal, Exh. 37 (ECF No. 12-7).

4           Alvizar filed a petition for writ of habeas corpus in the state district court on

5    July 21, 2014. See Petition for Writ of Habeas Corpus, Exh. 35 (ECF No. 12-5). Counsel

6    was appointed, and with counsel Alvizar filed a supplemental habeas petition on

7    February 11, 2015. See Supplemental Petition for Writ of Habeas Corpus, Exh. 55 (ECF

8    No. 12-25). The state district court held an evidentiary hearing on October 24, 2016.

9    See Transcript of Evidentiary Hearing, Exh. 65 (ECF No. 13-5). The state district court

10   denied Alvizar’s petition on February 6, 2017. See Order Denying Petition and

11   Supplemental Petition, Exh. 66 (ECF No. 13-6). Alvizar appealed, and the Nevada

12   Court of Appeals affirmed on April 11, 2018. See Order of Affirmance, Exh. 86 (ECF No.

13   13-26).

14          This Court received Alvizar’s pro se federal habeas corpus petition for filing,

15   initiating this action, on August 31, 2018 (ECF No. 4). Alvizar’s petition includes the

16   following claims:

17          Ground 1: Alvizar’s federal constitutional rights were violated as a result
            of ineffective assistance of counsel because his trial counsel did not
18          properly advise him regarding the possibility of an appeal and did not file a
            notice of appeal on his behalf. See Petition for Writ of Habeas Corpus
19          (ECF No. 4), pp. 3–4.
20          Ground 2: Alvizar’s federal constitutional rights were violated as a result of
            ineffective assistance of counsel because his trial counsel failed to
21          adequately investigate his case before he pled guilty. See id. at 5–6, 10.
22          Ground 3: Alvizar’s federal constitutional rights were violated as a result of
            ineffective assistance of counsel because his trial counsel had a conflict of
23          interest with respect to Alvizar’s request to withdraw his guilty plea,
            because his trial counsel did not secure appointment of separate counsel
24          with respect to his request to withdraw his guilty plea, because his trial
            counsel did not properly advise him with respect to his request to withdraw
25          his guilty plea, and because his trial counsel did not challenge or correct
            the trial court’s mischaracterization of the sentence he could receive if he
26          withdrew his guilty plea. See id. at 7–8, 11.
27

28
                                                   2
            Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 3 of 15




1            On January 30, 2019, Respondents filed a motion to dismiss (ECF No. 10),

2    contending that part of Ground 3 is unexhausted in state court. The Court denied that

3    motion. See Order entered July 1, 2019 (ECF No. 14).

4            Respondents then filed their answer (ECF No. 23) on February 4, 2020, and

5    Alvizar filed a reply (ECF No. 24) on February 28, 2020.

6            On February 28, 2020, Alvizar also filed a motion for appointment of counsel

7    (ECF No. 25), and Respondents filed a motion to strike Alvizar’s reply (ECF No. 26).

8    III.    Discussion

9            A.    Standard of Review of Merits of Claims

10           Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a

11   federal court may not grant a petition for a writ of habeas corpus on any claim that was

12   adjudicated on the merits in state court unless the state court decision was contrary to,

13   or involved an unreasonable application of, clearly established federal law as

14   determined by United States Supreme Court precedent, or was based on an

15   unreasonable determination of the facts in light of the evidence presented in the state-

16   court proceeding. 28 U.S.C. § 2254(d). A state-court ruling is “contrary to” clearly

17   established federal law if it either applies a rule that contradicts governing Supreme

18   Court law or reaches a result that differs from the result the Supreme Court reached on

19   “materially indistinguishable” facts. See Early v. Packer, 537 U.S. 3, 8 (2002) (per

20   curiam). A state-court ruling is “an unreasonable application” of clearly established

21   federal law under section 2254(d) if it correctly identifies the governing legal rule but

22   unreasonably applies the rule to the facts of the case. See Williams v. Taylor, 529 U.S.

23   362, 407–08 (2000). To obtain federal habeas relief for such an “unreasonable

24   application,” however, a petitioner must show that the state court’s application of

25   Supreme Court precedent was “objectively unreasonable.” Id. at 409–10; see also

26   Wiggins v. Smith, 539 U.S. 510, 520–21 (2003). Or, in other words, habeas relief is

27   warranted, under the “unreasonable application” clause of section 2254(d), only if the

28   state court’s ruling was “so lacking in justification that there was an error well
                                                   3
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 4 of 15




1    understood and comprehended in existing law beyond any possibility for fairminded

2    disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

3           B.     Standards Governing Claims of Ineffective Assistance of Counsel

4           In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

5    propounded a two-part test for analysis of claims of ineffective assistance of counsel:

6    the petitioner must demonstrate (1) that the attorney’s representation “fell below an

7    objective standard of reasonableness,” and (2) that the attorney’s deficient performance

8    prejudiced the defendant such that “there is a reasonable probability that, but for

9    counsel’s unprofessional errors, the result of the proceeding would have been different.”

10   Strickland, 466 U.S. at 688, 694. A court considering a claim of ineffective assistance of

11   counsel must apply a “strong presumption” that counsel’s representation was within the

12   “wide range” of reasonable professional assistance. Id. at 689. The petitioner’s burden

13   is to show “that counsel made errors so serious that counsel was not functioning as the

14   ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. To establish

15   prejudice under Strickland, it is not enough for the habeas petitioner “to show that the

16   errors had some conceivable effect on the outcome of the proceeding.” Id. at 693.

17   Rather, the errors must be “so serious as to deprive the defendant of a fair trial, a trial

18   whose result is reliable.” Id. at 687.

19          Where a state court previously adjudicated a claim of ineffective assistance of

20   counsel under Strickland, establishing that the state court’s decision was unreasonable

21   is especially difficult. See Harrington, 562 U.S. at 104–05. In Harrington, the Supreme

22   Court instructed:

23          The standards created by Strickland and § 2254(d) are both “highly
            deferential,” [Strickland, 466 U.S. at 689]; Lindh v. Murphy, 521 U.S. 320,
24          333, n.7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and when the two apply
            in tandem, review is “doubly” so, Knowles [v. Mirzayance, 556 U.S. 111,
25          123 (2009)]. The Strickland standard is a general one, so the range of
            reasonable applications is substantial. 556 U.S., at 123, 129 S.Ct. at 1420.
26          Federal habeas courts must guard against the danger of equating
            unreasonableness under Strickland with unreasonableness under
27          § 2254(d). When § 2254(d) applies, the question is not whether counsel’s
            actions were reasonable. The question is whether there is any reasonable
28          argument that counsel satisfied Strickland's deferential standard.
                                                   4
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 5 of 15




1    Harrington, 562 U.S. at 105; see also Cheney v. Washington, 614 F.3d 987, 995 (9th

2    Cir. 2010) (“When a federal court reviews a state court’s Strickland determination under

3    AEDPA, both AEDPA and Strickland’s deferential standards apply; hence, the Supreme

4    Court’s description of the standard as ‘doubly deferential.’ [Yarborough v. Gentry, 540

5    U.S. 1, 6 (2003) (per curiam)].”).

6           C.     Ground 1

7           In Ground 1, Alvizar claims that his federal constitutional rights were violated as a

8    result of ineffective assistance of counsel because his trial counsel did not properly

9    advise him regarding the possibility of an appeal and did not file a notice of appeal on

10   his behalf. See Petition for Writ of Habeas Corpus (ECF No. 4), pp. 3–4.

11          Alvizar asserted this claim in his state habeas action. See Supplemental Petition

12   for Writ of Habeas Corpus, Exh. 55, pp. 3–5 (ECF No. 12-25, pp. 4–6). The state district

13   court held an evidentiary hearing, and then denied relief on the claim. See Transcript of

14   Evidentiary Hearing, Exh. 65 (ECF No. 13-5); Order Denying Petition and Supplemental

15   Petition, Exh. 66 (ECF No. 13-6). Alvizar appealed and asserted this claim on the

16   appeal. See Appellant’s Opening Brief, Exh. 78, pp. 18–20 (ECF No. 13-18, pp. 26–28).

17   The Nevada Court of Appeals affirmed the denial of relief on this claim, as follows:

18                  ... Alvizar claimed defense counsel was ineffective for failing to file
            a direct appeal and misinforming him as to his right to an appeal. The
19          district court conducted an evidentiary hearing and found Alvizar did not
            indicate to defense counsel that he wanted to file a direct appeal or
20          otherwise act in a manner giving rise to a duty to file an appeal. We
            conclude the district court’s finding is supported by substantial evidence
21          and is not clearly wrong, Alvizar failed to demonstrate counsel’s
            performance was deficient, and the district court did not err in rejecting this
22          claim. See Toston v. State, 127 Nev. 971, 978, 267 P.3d 795, 800 (2011)
            (“[Defense] counsel has a constitutional duty to file a direct appeal in two
23          circumstances: when requested to do so and when the defendant
            expresses dissatisfaction with his conviction.”); Means v. State, 120 Nev.
24          1001, 1012–13, 103 P.3d 25, 33 (2004) (petitioner bears the burden of
            proving ineffective assistance).
25

26   Order of Affirmance, Exh. 86, p. 2 (ECF No. 13-26, p. 3). This ruling was not

27   unreasonable.

28
                                                  5
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 6 of 15




1           In Roe v. Flores-Ortega, 528 U.S. 470 (2000), the Supreme Court held as

2    follows:

3                   We ... hold that counsel has a constitutionally imposed duty to
            consult with the defendant about an appeal when there is reason to think
4           either (1) that a rational defendant would want to appeal (for example,
            because there are nonfrivolous grounds for appeal), or (2) that this
5           particular defendant reasonably demonstrated to counsel that he was
            interested in appealing. In making this determination, courts must take into
6           account all the information counsel knew or should have known. See
            [Strickland, 466 U.S. at 690] (focusing on the totality of the
7           circumstances). Although not determinative, a highly relevant factor in this
            inquiry will be whether the conviction follows a trial or a guilty plea, both
8           because a guilty plea reduces the scope of potentially appealable issues
            and because such a plea may indicate that the defendant seeks an end to
9           judicial proceedings. Even in cases when the defendant pleads guilty, the
            court must consider such factors as whether the defendant received the
10          sentence bargained for as part of the plea and whether the plea expressly
            reserved or waived some or all appeal rights. Only by considering all
11          relevant factors in a given case can a court properly determine whether a
            rational defendant would have desired an appeal or that the particular
12          defendant sufficiently demonstrated to counsel an interest in an appeal.
13   Flores-Ortega, 528 U.S. at 480. With respect to the question of prejudice, the Flores-

14   Ortega Court stated further: “[T]o show prejudice in these circumstances, a defendant

15   must demonstrate that there is a reasonable probability that, but for counsel’s deficient

16   failure to consult with him about an appeal, he would have timely appealed.” Id. at 484.

17          At the evidentiary hearing in state court, Alvizar testified—somewhat

18   ambiguously—that he spoke with his attorney about appealing, and his attorney told him

19   not to worry about it, and that he had a year to initiate the appeal. See Transcript of

20   Evidentiary Hearing, Exh. 65, pp. 8–9 (ECF No. 13-5, pp. 9–10) (“I don’t remember if it

21   was when I, after I got sentenced or from another, from another charge I caught.”).

22          Alvizar’s counsel testified at the evidentiary hearing that he had been practicing

23   law since 1988 and doing criminal defense work since 1998. Id. at 46 (ECF No. 13-5,

24   p. 47). He testified further as follows:

25                 Q.     After or at any point during your representation of Mr. Alvizar
            did he indicate to you that he wanted to appeal his conviction?
26
                   A.    No, not -- well, after the case was over I think I received
27          something, either a letter or maybe it went to the Court, I’m not sure, but it
            was months after. We were pretty much done. You know, I think he was in
28          prison when that arose, but before then there was no mention of it and,
                                                  6
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 7 of 15



            you know, predictably in a guilty plea unless something goes wrong with
1           sentencing there is not, you know, a lot of appellate [fodder] there.
2                 Q.      If he had asked you to file an appeal within -- well, what is
            the deadline to file an appeal?
3
                 A.      The notice of appeal has to be filed within 30 days of the
4           judgment of conviction.
5                  Q.   Did Mr. Alvizar ever request you to file an appeal within that
            time frame?
6
                   A.     No.
7
                   Q.     What would you have done if he did?
8
                   A.     Filed a notice of appeal.
9
                   Q.     Did you ever tell him that that time frame was one year?
10
                   A.     One year to file the appeal?
11
                   Q.     Yes, the notice of appeal?
12
                   A.     No. No, I would not say that.
13
                   Q.     Why not?
14
                   A.     Well, that’s not true.
15

16   Id. at 53–54 (ECF No. 13-5, pp. 54–55). The state courts reasonably found that this

17   testimony by Alvizar’s counsel’s was credible, and that Alvizar did not reasonably

18   demonstrate that he was interested in appealing.

19          Furthermore, the evidence showed that there was no reason for Alvizar’s counsel

20   to believe that a reasonable defendant in Alvizar’s situation would want to appeal.

21   Alvizar’s counsel testified, as follows, about his impression of the State’s case:

22                Q.    Did you look at the discovery provided to you by the
            prosecutor?
23
                   A.     I did.
24
                  Q.     And what was your sense of the strength of the State's case
25          against Mr. Alvizar?
26                 A.      It was relatively strong. The identification was good. One of
            the victims of the shooting survived, so that would have been the State’s,
27          you know, star witness and he made a very solid identification of Mr.
            Alvizar based upon his facial tattoos. There wasn’t really much question
28          about what had occurred.
                                                   7
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 8 of 15




1    Id. at 48 (ECF No. 13-5, p. 49). Alvizar pled guilty to second-degree murder, in

2    exchange for the State stipulating to a sentence of life with the possibility of parole after

3    ten years; the State agreed to drop the charges of open murder with use of a deadly

4    weapon and attempted murder with use of a deadly weapon and agreed not to pursue

5    any firearm or gang enhancement. See Guilty Plea Memorandum, Exh. 19 (ECF No.

6    11-19). In short, by entering the plea agreement Alvizar avoided the possibility of a

7    significantly longer prison sentence, and he was sentenced exactly as contemplated in

8    the plea agreement. See Judgment of Conviction, Exh. 27 (ECF No. 11-27). It was,

9    therefore, reasonable for the state courts to find that Alvizar’s counsel had no reason to

10   believe that a rational defendant in Alvizar’s situation would want to appeal his

11   conviction and risk the possibility of a longer prison sentence if he went to trial.

12          There is no showing that Alvizar’s counsel’s performance was unreasonable with

13   respect to the possibility of Alvizar pursuing a direct appeal. The Nevada Court of

14   Appeals’ ruling was not contrary to, or an unreasonable application of, Strickland or

15   Flores-Ortega, or any other Supreme Court precedent, and was not based on an

16   unreasonable determination of the facts in light of the evidence. See 28 U.S.C. §

17   2254(d). The Court will deny Alvizar habeas corpus relief on Ground 1.

18          D.     Ground 2

19          In Ground 2, Alvizar claims that his federal constitutional rights were violated as a

20   result of ineffective assistance of counsel because his trial counsel failed to adequately

21   investigate his case before he pled guilty. See Petition for Writ of Habeas Corpus (ECF

22   No. 4), pp. 5–6, 10.

23          Alvizar asserted this claim in his state habeas action. See Supplemental Petition

24   for Writ of Habeas Corpus, Exh. 55, pp. 5–7 (ECF No. 12-25, pp. 6–8). The state district

25   court held an evidentiary hearing, and then denied relief on the claim. See Transcript of

26   Evidentiary Hearing, Exh. 65 (ECF No. 13-5); Order Denying Petition and Supplemental

27   Petition, Exh. 66 (ECF No. 13-6). Alvizar appealed and asserted this claim on the

28
                                                   8
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 9 of 15




1    appeal. See Appellant’s Opening Brief, Exh. 78, pp. 21–24 (ECF No. 13-18, pp. 29–32).

2    The Nevada Court of Appeals affirmed the denial of relief on this claim, as follows:

3                  ... Alvizar claimed defense counsel was ineffective for failing to
           conduct an adequate investigation. The district court conducted an
4          evidentiary hearing and made the following findings. Alvizar failed to
           allege or prove any facts that an independent investigation would have
5          revealed. He did not identify what prejudice resulted from any failure to
           investigate. And he did not provide defense counsel with any direction that
6          would have given rise to an obligation to conduct an independent
           investigation. We conclude the district court’s finding is supported by
7          substantial evidence and is not clearly wrong, Alvizar failed to
           demonstrate counsel’s performance was deficient, and the district court
8          did not err in rejecting this claim. See Means, 120 Nev. at 1012–13, 103
           P.3d at 33; Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004) (a
9          petitioner claiming counsel did not conduct an adequate investigation must
           specify what a more thorough investigation would have uncovered).
10

11   Order of Affirmance, Exh. 86, pp. 2–3 (ECF No. 13-26, pp. 3–4). This ruling was not

12   unreasonable.

13         This claim raises the question whether any information that could have been

14   discovered through further investigation “would have led counsel to change his

15   recommendation as to the plea.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also

16   Lambert v. Blodgett, 393 F.3d 943, 982 (9th Cir. 2004). This, in turn, depends on

17   whether any information that could have been discovered through investigation would

18   have supported a successful defense. See id. The Strickland Court instructed:

19         [S]trategic choices made after thorough investigation of law and facts
           relevant to plausible options are virtually unchallengeable; and
20         strategic choices made after less than complete investigation are
           reasonable precisely to the extent that reasonable professional judgments
21         support the limitations on investigation. In other words, counsel has a duty
           to make reasonable investigations or to make a reasonable decision that
22         makes particular investigations unnecessary. In any ineffectiveness case,
           a particular decision not to investigate must be directly assessed for
23         reasonableness in all the circumstances, applying a heavy measure of
           deference to counsel's judgments.
24

25   Strickland, 466 U.S. at 691.

26         At the evidentiary hearing, Alvizar’s counsel testified that he reviewed the

27   discovery provided by the prosecutor and determined that the State’s case was strong

28
                                                 9
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 10 of 15




1    because one of the two shooting victims survived and identified Alvarez based upon his

2    facial tattoos. Transcript of Evidentiary Hearing, Exh. 65, p. 48 (ECF No. 13-5, p. 49).

3           Asked if Alvizar ever identified any evidence that would support a defense,

4    Alvizar’s trial counsel testified as follows:

5                  Q.      In your discussions with Mr. Alvizar what, if anything, did he
            ever tell you that would have assisted in some sort of defense against the
6           original charges?
7                  A.      What did he tell me?
8                 Q.       Did he ever identify something that would support a
            defense?
9
                   A.      No. Like an alibi you mean or something like that?
10
                   Q.      Sure, anything.
11
                   A.      No. I think he -- no, I don't recall anything like that.
12

13   Id. at 55 (ECF No. 13-5, p. 56).

14          Alvizar makes no showing that his counsel’s investigation was unreasonable, or

15   that any further investigation would have revealed information that could have

16   supported a defense. Alvizar makes no showing that any further investigation would

17   have affected his decision to plead guilty to second-degree murder.

18          Alvizar claims that, if his counsel had conducted further investigation before he

19   pled guilty, he would have discovered that Alvizar has a learning disability. But—putting

20   aside the fact that this is information apparently within Alvizar’s knowledge, and

21   investigation was not necessary for its discovery—there is no showing how evidence of

22   a learning disability could have provided support for any defense, or how developing

23   evidence of such would have affected Alvizar’s decision to plead guilty to second-

24   degree murder.

25          There is no showing that the Nevada Court of Appeals’ ruling on this claim was

26   contrary to, or an unreasonable application of, Strickland, Hill, or any other Supreme

27   Court precedent, or that it was based on an unreasonable determination of the facts in

28
                                                     10
         Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 11 of 15




1    light of the evidence presented. The Court will deny Alvizar habeas corpus relief on

2    Ground 2.

3           E.     Ground 3

4           In Ground 3, Alvizar claims that his federal constitutional rights were violated as a

5    result of ineffective assistance of counsel because his trial counsel had a conflict of

6    interest with respect to Alvizar’s request to withdraw his guilty plea, because his trial

7    counsel did not secure appointment of separate counsel with respect to his request to

8    withdraw his guilty plea, because his trial counsel did not properly advise him with

9    respect to his request to withdraw his guilty plea, and because his trial counsel did not

10   challenge or correct the trial court’s mischaracterization of the sentence he could

11   receive if he withdrew his guilty plea. See Petition for Writ of Habeas Corpus (ECF No.

12   4), pp. 7–8, 11.

13          Alvizar asserted this claim in his state habeas action. See Supplemental Petition

14   for Writ of Habeas Corpus, Exh. 55, pp. 7–8 (ECF No. 12-25, pp. 8–9). The state district

15   court held an evidentiary hearing, and then denied relief on the claim. See Transcript of

16   Evidentiary Hearing, Exh. 65 (ECF No. 13-5); Order Denying Petition and Supplemental

17   Petition, Exh. 66 (ECF No. 13-6). Alvizar appealed and asserted this claim on the

18   appeal. See Appellant’s Opening Brief, Exh. 78, pp. 24–26 (ECF No. 13-18, pp. 32–34).

19   The Nevada Court of Appeals affirmed the denial of relief on this claim, as follows:

20                  ... Alvizar claimed defense counsel was ineffective for failing to
            ensure conflict-free counsel was appointed during the status hearing to
21          consider his request to withdraw his guilty plea. The district court
            conducted an evidentiary hearing and made the following findings. Alvizar
22          failed to identify any facts that gave rise to an actual conflict with his
            defense counsel. If Alvizar had chosen to proceed with a motion to
23          withdraw his guilty plea, the district court would have appointed
            independent counsel for the purposes of an evidentiary hearing. Alvizar
24          chose not to attempt to withdraw his guilty plea; therefore, the
            appointment of independent counsel was not warranted. We conclude the
25          district court’s finding is supported by substantial evidence and is not
            clearly wrong. Alvizar failed to demonstrate counsel’s performance was
26          deficient, and the district court did not err in rejecting this claim. See
            Means, 120 Nev., at 1012–13, 103 P.3d at 33; Hargrove v. State, 100
27          Nev. 498, 502–08, 686 P.2d 222, 225 (1984) (a petitioner is not entitled to
            postconviction relief if his claims are repelled by the record).
28
                                                  11
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 12 of 15




1    Order of Affirmance, Exh. 86, p. 3 (ECF No. 13-26, p. 4). This ruling was not

2    unreasonable.

3           After he pled guilty to second-degree murder, but before he was sentenced,

4    Alvizar indicated that he wanted to withdraw his plea, and the trial court held a hearing

5    regarding that request on December 17, 2013. See Inmate Request Form, Exh. 24

6    (ECF No. 11-24); Transcript of Status Hearing, Exh. 25 (ECF No. 11-25). At the hearing,

7    Alvizar withdrew his request to withdraw his guilty plea. See Transcript of Status

8    Hearing, Exh. 25, p. 30 (ECF No. 11-25, p. 31). As the Court understands Alvizar’s

9    claim, it is that, if not for ineffective assistance of his counsel, Alvizar would have

10   persisted with a motion to withdraw his plea.

11          Alvizar first claims that his attempt to withdraw his plea gave rise to a conflict with

12   his counsel, and his counsel was ineffective for not informing the trial court of the

13   conflict and seeking appointment of independent counsel for Alvizar. This part of

14   Ground 3, though, is belied by the record. At the December 17, 2013 hearing, Alvizar’s

15   counsel pointed out his disagreement with Alvizar. See Transcript of Status Hearing,

16   Exh. 25, p. 4 (ECF No. 11-25, p. 5) (“And my position was I was not going to be

17   adopting his so-called motion to withdraw his plea. And I, of course, deny that I

18   rendered ineffective assistance to him in this process.”); see also id. at 8 (ECF No. 11-

19   25, p. 9) (“Perhaps my motion to withdraw might be appropriate, but --”). The court

20   indicated that if Alvizar sought to withdraw his plea, independent counsel would be

21   appointed. See id. at 10 (ECF No. 11-25, p. 11) (“If you want a formal evidentiary

22   hearing, we’ll bring Judge Stiglich in, you know. I would probably have to get another

23   lawyer involved, and he can make a record of this. But there has to be something

24   extraordinary to allow you to withdraw your plea.”). Alvizar then stated that is not what

25   he wanted to do, and he abandoned his motion to withdraw his plea. Id. at 10–13, 31

26   (ECF No. 11-25, pp. 11–14, 32).

27          Alvizar also claims that during the course of the December 17, 2013 hearing, the

28   judge mischaracterized the sentence he could receive if he withdrew his guilty plea and
                                                   12
           Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 13 of 15




1    went to trial and was convicted, and his counsel was ineffective for not challenging or

2    correcting the judge’s mischaracterization. However, the transcript of the hearing

3    reveals that this claim is meritless. It is plain from a reading of the transcript that the

4    judge was not advising Alvizar of what exactly his sentence would be if he went to trial

5    and was convicted, but, rather, was simply making the point that in that case his

6    sentence could be substantially greater than the sentence agreed upon in the plea

7    agreement. See, e.g., id. at 9–10 (ECF No. 11-13, pp 10–11). It is plain that counsel

8    performed reasonably in not challenging or correcting the judge’s statements.

9            And, at any rate, Alvizar cannot show that he was prejudiced by his counsel not

10   challenging or correcting the judge’s comments about the sentence he could receive if

11   he went to trial and was convicted. The point was that, under the plea agreement, the

12   State agreed to a sentence of life with the possibility of parole after ten years, but if

13   Alvizar went to trial he could receive a much longer sentence, Alvizar understood that,

14   and he decided not to seek to withdraw his plea. See Transcript of Evidentiary Hearing,

15   Exh. 65, pp. 18–20, 31, 36, 43–45 (ECF No. 13-5, pp. 19–21, 32, 37, 44–46) (Alvizar

16   testified that he decided not to seek to withdraw his guilty plea because he was

17   concerned about the sentence he could receive if he withdrew his guilty plea and went

18   to trial).

19           Alvizar does not show that his counsel performed unreasonably with respect to

20   Alvizar’s motion to withdraw his guilty plea, or that Alvizar was prejudiced. The Nevada

21   Court of Appeals’ ruling on this claim was not contrary to, or an unreasonable

22   application of, Strickland, or any other Supreme Court precedent, and was not based on

23   an unreasonable determination of the facts in light of the evidence. The Court will deny

24   Alvizar habeas corpus relief on Ground 3.

25           F.    Motions

26           On February 28, 2020, the same day that Alvizar filed his reply to Respondents’

27   answer, Alvizar also filed a motion for appointment of counsel (ECF No. 25).

28   Respondents did not respond to that motion. The Court has twice before denied
                                                   13
          Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 14 of 15




1    Alvizar’s motions for appointment of counsel. See Order entered September 24, 2018

2    (ECF No. 7); Order entered August 9, 2019 (ECF No. 16). “Indigent state prisoners

3    applying for habeas corpus relief are not entitled to appointed counsel unless the

4    circumstances of a particular case indicate that appointed counsel is necessary to

5    prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986)

6    (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam)). The court may,

7    however, appoint counsel at any stage of the proceedings “if the interests of justice so

8    require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases;

9    Chaney, 801 F.2d at 1196. The Court determines that, under the circumstances of this

10   case, appointed counsel is not necessary to prevent a due process violation. The Court

11   will deny Alvizar’s further motion for appointment for appointment of counsel.

12          Also, on February 28, 2020, Respondents filed a motion to strike (ECF No. 26),

13   requesting that the Court strike Alvizar’s reply. Respondents point out that the reply is

14   not properly signed by Alvizar. Taking into consideration that Alvizar appears pro se,

15   and in the interest of entertaining all arguments by Alvizar in support of his claims, the

16   Court will deny Respondents’ motion to strike. The Court has considered the arguments

17   in Alvizar’s reply.

18          G.      Certificate of Appealability

19          The standard for the issuance of a certificate of appealability requires a

20   “substantial showing of the denial of a constitutional right.” 28 U.S.C. §2253(c). The

21   Supreme Court has interpreted 28 U.S.C. § 2253(c) as follows:

22                  Where a district court has rejected the constitutional claims on the
            merits, the showing required to satisfy § 2253(c) is straightforward: The
23          petitioner must demonstrate that reasonable jurists would find the district
            court’s assessment of the constitutional claims debatable or wrong. The
24          issue becomes somewhat more complicated where, as here, the district
            court dismisses the petition based on procedural grounds. We hold as
25          follows: When the district court denies a habeas petition on procedural
            grounds without reaching the prisoner’s underlying constitutional claim, a
26          COA should issue when the prisoner shows, at least, that jurists of reason
            would find it debatable whether the petition states a valid claim of the
27          denial of a constitutional right and that jurists of reason would find it
            debatable whether the district court was correct in its procedural ruling.
28
                                                   14
           Case 3:18-cv-00425-HDM-CLB Document 27 Filed 06/29/20 Page 15 of 15




1    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

2    1077–79 (9th Cir. 2000). Applying the standard articulated in Slack, the Court finds that

3    a certificate of appealability is unwarranted. The Court will deny Alvizar a certificate of

4    appealability.

5           This, however, does not preclude an appeal by Alvizar. Alvizar can seek to

6    appeal by filing a timely notice of appeal in this action and seeking a certificate of

7    appealability from the Ninth Circuit Court of Appeals.

8    IV.    Conclusion

9           IT IS THEREFORE ORDERED that Petitioner’s Motion for Appointment of

10   Counsel (ECF No. 25) is DENIED.

11          IT IS FURTHER ORDERED that Respondents’ Motion to Strike (ECF No. 26) is

12   DENIED.

13          IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus

14   (ECF No. 4) is DENIED.

15          IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.

16          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

17   judgment accordingly.

18
19          DATED THIS ___           June
                       29thday of ______________________, 2020.
20

21
                                                       HOWARD D. McKIBBEN,
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                  15
